
	

114 HR 4569 IH: Extend Excellence in Mental Health Act of 2016
U.S. House of Representatives
2016-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4569
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2016
			Ms. Matsui (for herself and Mr. Lance) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Protecting Access to Medicare Act of 2014 (PAMA) to extend and expand the Medicaid
			 community mental health services demonstration program.
	
	
 1.Short titleThis Act may be cited as the Extend Excellence in Mental Health Act of 2016. 2.Extension and expansion of Medicaid community mental health services demonstration program (a)In generalParagraph (3) of section 223(d) of the Protecting Access to Medicare Act of 2014 (Public Law 113–93; 42 U.S.C. 1396a note) is amended to read as follows:
				
					(3)Number and length of demonstration programs
 (A)In generalExcept as provided in subparagraphs (B) and (C), not more than 8 States shall be selected for 2-year demonstration programs under this subsection.
 (B)Three-year extensionA State selected to participate in the demonstration project under this subsection shall, upon the request of the State, be permitted to continue to participate in the demonstration project for an additional 3-year period, if the Secretary makes the determination specified in subparagraph (D) with respect to the State. The Secretary shall provide each such State with notice of that determination.
						(C)Expansion to additional States
 (i)In generalThe Secretary may expand the number of eligible States participating in the demonstration project, if, with respect to any such State, the Secretary makes the determination specified in subparagraph (D). The period of the participation of any such eligible State in the demonstration project shall end on December 31, 2022, regardless of the date on which the State begins participating in the demonstration project.
 (ii)NotificationThe Secretary shall provide each State that applies to be added to the demonstration project under this subsection with notice of the determination under subparagraph (D) and the standards used to make such determination.
 (D)DeterminationThe determination specified in this subparagraph is that the Secretary determines that, in the case of a request under subparagraph (B) or an expansion of the demonstration project under subparagraph (C)—
 (i)the continued participation of a State in the demonstration project under this subsection or an expansion of the project to any additional State (as applicable) will measurably improve access to, and participation in, services described in subsection (a)(2)(D) by individuals eligible for medical assistance under the State Medicaid program; and
 (ii)any such State is in full compliance with the reporting requirements under paragraph (7) and any quality reporting requirements established by the Secretary.
							.
 (b)Clarification concerning coverage of clinical visitsSection 223(b) of the Protecting Access to Medicare Act of 2014 is amended by adding at the end the following new paragraph:
				
 (3)Services included in clinical visitsFor purposes of implementing the guidance under paragraph (1), a clinical visit shall include— (A)behavioral health services provided on-site;
 (B)services authorized under subsection (a)(2)(D) furnished outside the clinic in a community setting, including a homeless shelter, penal facility, or other community setting (as identified by the Secretary); and
 (C)telehealth services..  